In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-19-00084-CR
                                __________________

                       VERONICA RANDALL, Appellant

                                          V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                      Trial Cause No. 18-29579
__________________________________________________________________

                           MEMORANDUM OPINION

      The State indicted Veronica Randall for Felony Theft, a state jail felony. See

Tex. Penal Code Ann. § 31.03(e)(4)(D). On November 26, 2018, Russell pled guilty

without the benefit of a plea agreement and true to one enhancement paragraph. On

February 11, 2019, after waiving her right to a jury trial, the trial court held a bench

hearing and sentenced Russell to one-year confinement in the Institutional Division

of the Texas Department of Criminal Justice. The trial court certified that this was


                                           1
not a plea-bargain case and Russell had the right of appeal. Russell timely filed a

notice of appeal.

       The attorney appointed to represent Russell in her appeal filed an Anders brief

which asserted that the attorney diligently reviewed the record and found no

meritorious claims on which to appeal Russell’s sentence and that any appeal is

frivolous. See Anders v. California, 386 U.S. 738, 744–45 (1967); High v. State, 573
S.W.2d 807, 810–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel served Russell

with a copy of the Anders brief filed on her behalf. This Court notified Russell of

her right to file a pro se response, as well as the deadline for doing so. This Court

did not receive a pro se response.

       We have independently reviewed the record, and we agree with counsel that

this appeal is wholly frivolous and without merit; we find nothing in the record that

arguably might support an appeal. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991) (stating that the reviewing court must determine whether arguable

grounds for review exist). The Court concludes it is unnecessary for us to order

appointment of new counsel to re-brief this appeal. Cf. id. As no arguable grounds

exist to support the appeal, we affirm the trial court’s judgment. 1



   1
     Russell may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.



                                                  _________________________
                                                       CHARLES KREGER
                                                            Justice

Submitted on November 26, 2019
Opinion Delivered December 11, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       3